Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species 1: 	FIG. 1B including an absorbing member in a recess and a fluorescent member above
Species 2: 	FIG. 1 C another variation of  an absorbing member in a recess and a polarization and fluorescent member above
Species 3: 	FIG. 1D another variation of  an absorbing member in a different recess and a polarization and fluorescent member above
Species 4: 	FIG. 1E another variation of  an absorbing member in a recess and a polarization and fluorescent member above without an air gap
Species 5: 	FIG. 1F another variation of  an absorbing member in a different recess and a polarization , transmission member, and fluorescent member above
Species 6: 	 FIG. 1G another variation of  an absorbing member in a recess along with the polarization and wherein the fluorescent member is above 
Species 7: 	FIG. 1H another variation of  an absorbing member in a recess, a polarization and fluorescent member above wherein the fluorescent layer is supported by submounts
Species 8: 	FIG. 1 I  another variation of  an absorbing member in a different recess (angled sides) and a polarization and fluorescent member above
Species 9: 	FIG 2 including an illumination device that includes a laser device 21 that emits laser light, and the fluorescent module16 
Species 10: 	FIG. 4 is another variation of  an absorbing member in a recess and a polarization, protective, and fluorescent member above


The species are independent or distinct because they require mutually exclusive elements (features described). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875